DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Status of Claims
This action is in reply to the response filed February 17, 2021.
Claim 1 has been amended.
Claims 13-18 have been withdrawn.
Claims 1-12 are currently pending and have been allowed.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The previous rejection under 35 USC 101 has been withdrawn. The claims recite a practical application of the previously identified abstract idea by implementing that idea with a particular machine or manufacture that is integral to the claim by reciting a transit reload card packaged with a transit use card wherein both cards are activated by a single indicia located on the joint packaging.  
The closest prior art of record is Dixon et al. (U.S. P.G. Pub. 2008/0179395 A1), Ruiz (U.S. P.G. Pub. 2009/0314833 A1), Cohen et al. (U.S. P.G. Pub. 2005/0116028 A1), Yanagisawa et al. (U.S. P.G. Pub. 
Dixon discloses a contactless transportation payment system that maintains an account balance added to a dedicated transportation payment device (Dixon ‘395 Fig. 1; Fig. 2; Fig. 3; Fig. 4; Fig. 6; [0031]-[0032]; [0034]; [0036]-[0039]; [0042]-[0044]; [0052]; [0056]; [0058]; [0061]; [0063]-[0064]; [0067]; [0071]-[0073]; [0076]; [0078]; [0085]; [0088]; [0093]; [0096]).
Cohen discloses packaging a transit use cared and a stored value card together in the same packaging (Cohen [0028]; [0031]).
Ruiz discloses operating transportation doors for passengers based on the fare and their account balance (Ruiz [0052]-[0053]; [0062]).	
Yanagisawa discloses maintaining account balances in for tolling accounts (Yanagisawa [0598]; [0605]).
Robinson discloses facilitating tolling payments (Robinson [0021]; [0026]; [0029]-[0030]; [0035]; [0040]).
Alliance discloses types of contactless prepaid payment cards and transit applications of prepaid transit cards (Alliance Section 2; Section 5)
As per claim 1 the closest prior art of record does not disclose, teach, or suggest the combination of limitations that includes a transit reload card packaged with a transit used card wherein both cards are activated by a single indicia located on the joint packaging. Additionally, Examiner finds persuasive the arguments presented by Applicant in the Remarks filed February 17, 2021 pages 8-10 pointing to the separate activation for the cards dual-card packaging in Cohen.
Claims 2-12 are dependent upon claim 1 and thus have all the limitations of claim 1 and are allowable for that reason.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alliance, Smart Card. "A Guide to Prepaid Cards for Transit Agencies." A Smart. 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628